DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Claims 1-15 are pending.
	Claims 16-19 are cancelled.
	In view of the amendment, filed on 10/26/2020, the following rejections are withdrawn from the previous office action, mailed on 07/24/2020.
Rejection of claims 1-19 under 35 U.S.C. 112(b)
Rejection of claims 1-19 under 35 U.S.C. 102(b) as being anticipated by Cox (US 5,211,980)
Rejection of claims 1-19 under 35 U.S.C. 102(b) as being anticipated by Thota et al. (US 5,578,337)

The following rejections are maintained for the reason of record as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 07/24/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox (US 5,211,980).
Cox (US ‘980) discloses an apparatus (10) for Lipid pelletization which suitable for use in or as animal food supplements comprising a pair of premixing chambers (11, 12) for receiving the aqueous coagulant/lipid mixture and for maintaining the same in a homogenous semi-liquid or gelled emulsion form, together, with suitable valves (14), pumps (15) and conduits (16) for delivering the gel-like emulsion from one or the other of the premix chambers (11, 12) to a pre-distributor chamber (18). A suitable agitator (19) is provided in each of the premix chambers (11, 12), while a pair of agitators (20, 21) are mounted within the predistributor chamber (18), for continuously mixing the aqueous coagulant/lipid emulsion and maintaining the ingredients in a homogenous gel-like emulsion form. (See column 9, lines 54-68 and column 10, lines 1-2)
Cox (US ‘980) further teach in order to form discrete particles or pellets of lipid materials, the coagulant/lipid gel-like emulsion is withdrawn from the pre-distributor chamber (18) by means of a conventional piston-type positive displacement pump (22) which serves to meter measured quantities of the gel to a pair of distributors (24, 25) via conduits (26). The distributors (24, 25) are disposed in or above a tank (28) which contains an ion bath (29). (See column 10, lines 12-20)
[AltContent: arrow][AltContent: textbox (Gelling bath (28))][AltContent: arrow][AltContent: textbox (A first and second flow valve (14))][AltContent: connector][AltContent: textbox (A conduit (16))][AltContent: arrow][AltContent: connector][AltContent: textbox (A mixing tank (18))][AltContent: textbox (Dispensers (24, 25))][AltContent: connector][AltContent: textbox (A mixing mechanism (20))][AltContent: connector]
    PNG
    media_image1.png
    279
    780
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (A first proprietary chamber (11) and a second proprietary chamber (12))][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    188
    786
    media_image2.png
    Greyscale


Cox (US ‘980) discloses a method of forming a solid pellet of lipid material consisting essentially of the steps of: 
a) forming an aqueous solution containing at least water and a coagulant selected from the group consisting of: algin, okra, aloe vera, and pectin and agitating said solution; 
b) introducing a liquid lipid into the aqueous solution so as to form a coagulant/lipid gel-like emulsion;
c) agitating the emulsion so as to establish and maintain a homogeneous dispersion of the ingredients thereof;
d) introducing discrete quantities of the emulsion into a setting bath selected from the group consisting of: ice water; an aqueous acid solution having a PH in the range of 0 to 3.5; and a metal salt ion bath, wherein the discrete quantities of coagulant/lipid emulsion are set to form a solid lipid pellet containing 65-95% by weight lipid; and
e) drying the pellets to reduce their moisture content to a substantially low moisture level approaching that of the water of hydration of the pellets and their constituent ingredients. 
Therefore, as to claim 1, Cox (US ‘980) discloses an a method for producing gelled pearls, the method comprising: providing a mixing tank comprising a volume of a flavored liquid, said flavored liquid having a pH value; providing a first pack comprising a first solution attached to a first ingress port in said mixing tank; providing a second pack comprising a buffer solution attached to a second ingress port in said mixing tank; determining if a pH level of said flavored liquid within said mixing tank is within a predetermined threshold and; dispensing from said first pack an amount of said first solution based on said volume of said flavored liquid into said mixing tank; mixing contents of said mixing tank to form a processed solution in said mixing tank; and expelling said processed solution as droplets into said gelling bath to gellify said droplets into gelled pearls.
Cox (US ‘980), in the same embodiment, is silent about adjusting the pH level of the flavored liquid within the mixing tank that if a pH level of the flavored liquid within the mixing tank is not within the predetermined threshold, the second pack dispenses an amount of the buffer solution into the mixing tank to get the pH level within the predetermined threshold.
	However, Cox (US ‘980) in background Art disclose “a process for making lipid-containing foodstuffs comprising solublizing particulate proteinaceous matter, admixing a lipid material so as to form an emulsion, and contacting the emulsion with an effective amount of a pH adjusting agent to lower the pH to its isolectric point, thereby aggregating the protein and simultaneously microencapsulating the lipid.” (See column 3, lines 63-68) wherein Cox (US ‘980) clearly suggests an adjusting step of PH level of said flavored liquid within the mixing tank is within a predetermined threshold.
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of applicant’s invention to also include a pH adjusting step so if the pH level of the flavored liquid is not within the predetermined threshold, an amount of the buffer solution to be dispensed into the mixing tank in order to improve and uniform a flavor freshness and distribution of the liquid mixture.
As to claim 2, said buffer solution comprises sodium citrate.
3, the method comprises spherification and wherein the first solution comprises concentrated sodium alginate.
As to claim 4, the gelling bath comprises a salt solution.
As to claim 5, the salt solution comprises calcium lactate gluconate.
As to claim 6, the method comprises reverse spherification and wherein the first solution comprises a salt solution.
As to claim 7, the salt solution comprises calcium lactate gluconate.
As to claim 8, the gelling bath comprises sodium alginate. 
As to claim 9, said gelling bath is obtained from a third pack. 
As to claim 10, further comprising: providing a third pack comprising a cleaning agent attached to a third ingress port to said mixing tank.
As to claim 11, said cleaning agent comprises water.
As to claim 12, said gelling bath is obtained from a fourth pack.
As to claim 13, monitoring the amount of solution remaining in at least one of the first pack or the second pack.
As to claim 14, at least one of said first pack and said second pack includes a one-way flow nozzle connection to the first or second ingress ports.
As to claim 15, an identifier disposed on at least one of said first pack or said second pack.
As to claim 16, at least one of said first pack and said second pack is intended for a use.
Response to Arguments
Applicant’s arguments, filed on 10/26/2020, with respect to rejection of claimed subject matter over Thota et al. (US 5,578,337) have been fully considered and are persuasive.  Therefore, the previous rejections of claims 1-19 over Thota et al. (US 5,578,337) has been withdrawn. 
However, Applicant's arguments, filed on 10/26/2020, in regard to prior art of Cox (US 5,211,980) have been fully considered but they are not persuasive.
Applicant argues “Examiner provides no evidence of pH balancing of a liquid input prior to placement of the input into the gelling bath in Cox. ”
This is not found persuasive. As it has been clarified above in the body of the rejection, Cox (US ‘980), in Background Art, disclose “a process for making lipid-containing foodstuffs comprising solublizing particulate proteinaceous matter, admixing a lipid material so as to form an emulsion, and contacting the emulsion with an effective amount of a pH adjusting agent to lower the pH to its isolectric point, thereby aggregating the protein and simultaneously microencapsulating the lipid.” (See column 3, lines 63-68) wherein Cox (US ‘980) clearly suggests an adjusting step of PH level of the flavored liquid within the mixing tank is within a predetermined threshold.
Finally, after a full review of the submitted remarks in view of rejections of the claims over the prior art and also the claimed subject matter, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by Applicant and Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brodkorb et al. (US 2012/0156252) disclose a method for producing microbeads comprising an active component encapsulated within a gelled polymer matrix comprises the steps of providing a suspension of denatured whey protein and an active component, treating the suspension to generate microbeads, and immediately curing the microbeads by acidification, wherein the pH of the acidification step should be close to the pI of the .beta.-lacto-globulin in the whey protein mixture. Preferably, the acidification step is carried out at a pH of from 4.0 to 4.9, more preferably a pH of from 4.1 to 4.8, 4.2 to 4.7, 4.3 to 4.7, preferably a pH of about 4.5 to 4.7, and ideally a pH of about 4.6. See the abstract and paragraph [0007])
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743
02/26/2021